                                                                        1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                          A Professional Law Corporation
                                                                        2 Irma Rodríguez Moisa State Bar No. 162272
                                                                             IMoisa@aalrr.com
                                                                        3 Amber M. Solano           State Bar No. 216212
                                                                             ASolano@aalrr.com
                                                                        4 Casandra P. Secord        State Bar No. 237395
                                                                             CSecord@aalrr.com
                                                                        5 12800 Center Court Drive South, Suite 300
                                                                          Cerritos, California 90703-9364
                                                                        6 Telephone: (562) 653-3200
                                                                          Fax: (562) 653-3333
                                                                        7
                                                                          Attorneys for Defendant
                                                                        8 HOME DEPOT U.S.A., INC.
                                                                        9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10                        UNITED STATES DISTRICT COURT
                                                                       11         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 WILSON PINTO,                               Case No. 2:19-CV-04628-ODW-MAA
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14                     Plaintiff(s),           Honorable Otis D. Wright II
                                                                       15 v.                                          STIPULATED PROTECTIVE
                                                                                                                      ORDER
                                                                       16 HOME DEPOT, U.S.A., Inc., et al.,
                                                                       17                     Defendant(s).
                                                                       18                                             Complaint Filed: March 27, 2019
                                                                                                                      Removal Date:    May 28, 2019
                                                                       19
                                                                       20 1.     A. PURPOSES AND LIMITATIONS
                                                                       21        Discovery in this action is likely to involve production of confidential,
                                                                       22 proprietary, or private information for which special protection from public
                                                                       23 disclosure and from use for any purpose other than prosecuting this litigation may
                                                                       24 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                       25 enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                       26 Order does not confer blanket protections on all disclosures or responses to
                                                                       27 discovery and that the protection it affords from public disclosure and use extends
                                                                       28 only to the limited information or items that are entitled to confidential treatment
                           015428.00027
                           26014709.1                                                                  -1-
                                                                               STIPULATED PROTECTIVE ORDER STIPULATED PROTECTIVE ORDER
                                                                        1 under the applicable legal principles. The parties further acknowledge, as set forth in
                                                                        2 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                                                        3 file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                                                        4 procedures that must be followed and the standards that will be applied when a party
                                                                        5 seeks permission from the court to file material under seal.
                                                                        6         B. GOOD CAUSE STATEMENT
                                                                        7         Good cause exists for the entry of this Stipulated Protective Order because
                                                                        8 discovery in this employment action is likely to involve production of confidential,
                                                                        9 proprietary or private information for which special protection from public
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 disclosure and from use for any purpose other than pursuing this litigation may be
                                                                       11 warranted.     Such confidential, proprietary, and private information consists of,
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 among other things, confidential business or financial information, information
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 regarding confidential business practices, confidential research, development or
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 commercial information, private information pertaining to employees and
                                                                       15 customers, and information otherwise generally unavailable to the public, or which
                                                                       16 may be privileged or otherwise protected from disclosure to the public, or which
                                                                       17 may be privileged or otherwise protected from disclosures under state or federal
                                                                       18 statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                                                                       19 flow of information, to facilitate the prompt resolution of disputes over
                                                                       20 confidentiality of discovery materials, to adequately protect information the Parties
                                                                       21 are entitled to keep confidential, to ensure that the Parties are permitted reasonable
                                                                       22 necessary uses of such materials in preparation for and in the conduct of trial, to
                                                                       23 address their handling at the end of the litigation, and serve the ends of justice, a
                                                                       24 protective order for such information is justified in this matter.
                                                                       25 2.      DEFINITIONS
                                                                       26         1.    Action: For the purposes of this Stipulated Protective Order, “Action”
                                                                       27 means this federal lawsuit, which was filed in the Superior Court of the State of
                                                                       28 California for the County of Los Angeles, Case No. 19STCV10448, and removed to
                           015428.00027
                           26014709.1                                                                                -2-
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1 the United States District Court of the Central District of California, Case No. 2:19-
                                                                        2 CV-04628-ODW-MAA.
                                                                        3         2.1   Challenging Party: a Party or Non-Party that challenges the designation
                                                                        4 of information or items under this Order.
                                                                        5         2.2   "CONFIDENTIAL" Information or Items: information (regardless of
                                                                        6 how it is generated, stored or maintained) or tangible things that qualify for
                                                                        7 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                        8 the Good Cause Statement.
                                                                        9         2.3   Counsel: Outside Counsel of Record and House Counsel (as well as
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 their support staff).
                                                                       11         2.4   Designating Party: a Party or Non-Party that designates information or
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 items that it produces in disclosures or in responses to discovery as
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 "CONFIDENTIAL."
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14         2.5   Disclosure or Discovery Material: all items or information, regardless
                                                                       15 of the medium or manner in which it is generated, stored, or maintained (including,
                                                                       16 among other things, testimony, transcripts, and tangible things), that are produced or
                                                                       17 generated in disclosures or responses to discovery in this matter.
                                                                       18         2.6   Expert: a person with specialized knowledge or experience in a matter
                                                                       19 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                       20 an expert witness or as a consultant in this Action.
                                                                       21         2.7   House Counsel: attorneys who are employees of a party to this Action.
                                                                       22 House Counsel does not include Outside Counsel of Record or any other outside
                                                                       23 counsel.
                                                                       24         2.8   Non-Party: any natural person, partnership, corporation, association, or
                                                                       25 other legal entity not named as a Party to this action.
                                                                       26         2.9   Outside Counsel of Record: attorneys who are not employees of a party
                                                                       27 to this Action but are retained to represent or advise a party to this Action and have
                                                                       28
                           015428.00027
                           26014709.1                                                                               -3-
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                        2 has appeared on behalf of that party, and includes support staff.
                                                                        3         2.10 Party: any party to this Action, including all of its officers, directors,
                                                                        4 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                        5 support staffs).
                                                                        6         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                        7 Discovery Material in this Action.
                                                                        8         2.12 Professional Vendors: persons or entities that provide litigation support
                                                                        9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                       11 and their employees and subcontractors.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12         2.13 Protected Material: any Disclosure or Discovery Material that is
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 designated as "CONFIDENTIAL."
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                       15 from a Producing Party.
                                                                       16 3.      SCOPE
                                                                       17         The protections conferred by this Stipulation and Order cover not only
                                                                       18 Protected Material (as defined above), but also (1) any information copied or
                                                                       19 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                       20 compilations of Protected Material; and (3) any testimony, conversations, or
                                                                       21 presentations by Parties or their Counsel that might reveal Protected Material.
                                                                       22         Any use of Protected Material at trial shall be governed by the orders of the
                                                                       23 trial judge. This Order does not govern the use of Protected Material at trial.
                                                                       24 4.      DURATION
                                                                       25         Even after final disposition of this litigation, the confidentiality obligations
                                                                       26 imposed by this Order shall remain in effect until a Designating Party agrees
                                                                       27 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                       28 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                           015428.00027
                           26014709.1                                                                               -4-
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1 or without prejudice; and (2) final judgment herein after the completion and
                                                                        2 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                        3 including the time limits for filing any motions or applications for extension of time
                                                                        4 pursuant to applicable law.
                                                                        5 5.     DESIGNATING PROTECTED MATERIAL
                                                                        6        5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                        7        Documents or information produced or provided by the Parties during the
                                                                        8 course of discovery in the above-entitled matter may be designated as
                                                                        9 “Confidential” so long as the Party who seeks confidentiality has a good faith belief
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 that such document or information is entitled to confidentiality under the terms of
                                                                       11 this Stipulation and Order.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12        The Producing Party may designate as Confidential Information any
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 information it believes to be confidential, including, without limitation, (i) non-
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 public information about a past, present or potential employee or customer of Home
                                                                       15 Depot or a subsidiary, including personnel records, evaluations, compensation
                                                                       16 levels, databases, surveys, statistical analyses, analyses of personnel practices, or
                                                                       17 other information incorporating or aggregating information pertaining to
                                                                       18 individuals, and (ii) confidential business or financial information, information
                                                                       19 regarding confidential business practices, trade secrets or other non-public
                                                                       20 proprietary, strategic or commercial information, data or research of Home Depot or
                                                                       21 one or more of its subsidiaries.
                                                                       22        Each Party or Non-Party that designates information or items for protection
                                                                       23 under this Order must take care to limit any such designation to specific material
                                                                       24 that qualifies under the appropriate standards. The Designating Party must designate
                                                                       25 for protection only those parts of material, documents, items, or oral or written
                                                                       26 communications that qualify so that other portions of the material, documents,
                                                                       27 items, or communications for which protection is not warranted are not swept
                                                                       28 unjustifiably within the ambit of this Order.
                           015428.00027
                           26014709.1                                                                              -5-
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                        1        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                        2 that are shown to be clearly unjustified or that have been made for an improper
                                                                        3 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                        4 unnecessary expenses and burdens on other parties) may expose the Designating
                                                                        5 Party to sanctions.
                                                                        6        If it comes to a Designating Party's attention that information or items that it
                                                                        7 designated for protection do not qualify for protection, that Designating Party must
                                                                        8 promptly notify all other Parties that it is withdrawing the designation if the
                                                                        9 Designating Party believes that the designated information or items do not qualify
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 for protection.
                                                                       11        5.2    Manner and Timing of Designations. Except as otherwise provided in
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 under this Order must be clearly so designated before the material is disclosed or
                                                                       15 produced.
                                                                       16        Designation in conformity with this Order requires:
                                                                       17        (a)    for information in documentary form (e.g., paper or electronic
                                                                       18 documents, but excluding transcripts of depositions or other pretrial or trial
                                                                       19 proceedings), that the Producing Party affix at a minimum, the legend
                                                                       20 "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
                                                                       21 contains protected material. If only a portion or portions of the material on a page
                                                                       22 qualifies for protection, the Producing Party also must clearly identify the protected
                                                                       23 portion(s) (e.g., by making appropriate markings in the margins).
                                                                       24        A Party or Non-Party that makes original documents available for inspection
                                                                       25 need not designate them for protection until after the inspecting Party has indicated
                                                                       26 which documents it would like copied and produced. During the inspection and
                                                                       27 before the designation, all of the material made available for inspection shall be
                                                                       28 deemed "CONFIDENTIAL." After the inspecting Party has identified the
                           015428.00027
                           26014709.1                                                                              -6-
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                        1 documents it wants copied and produced, the Producing Party must determine which
                                                                        2 documents, or portions thereof, qualify for protection under this Order. Then, before
                                                                        3 producing the specified documents, the Producing Party must affix the
                                                                        4 "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
                                                                        5 portion or portions of the material on a page qualifies for protection, the Producing
                                                                        6 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                        7 markings in the margins).
                                                                        8         (b)   for testimony given in depositions that the Designating Party identify
                                                                        9 the Disclosure or Discovery Material on the record, before the close of the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 deposition or in writing at any time up until twenty (20) days after receipt of the
                                                                       11 transcript.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12         (c)   for information produced in some form other than documentary and for
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 any other tangible items, that the Producing Party affix in a prominent place on the
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 exterior of the container or containers in which the information is stored the legend
                                                                       15 "CONFIDENTIAL." If only a portion or portions of the information warrants
                                                                       16 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                       17 portion(s).
                                                                       18         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                       19 failure to designate qualified information or items does not waive the Designating
                                                                       20 Party's right to secure protection under this Order for such material. Upon timely
                                                                       21 correction of a designation, the Receiving Party must make reasonable efforts to
                                                                       22 assure that the material is treated in accordance with the provisions of this Order.
                                                                       23 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                       24         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                       25 designation of confidentiality at any time that is consistent with the Court's
                                                                       26 Scheduling Order.
                                                                       27         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                                       28 resolution process under Local Rule 37.1 et seq.
                           015428.00027
                           26014709.1                                                                               -7-
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1        6.3    The burden of persuasion in any such challenge proceeding shall be on
                                                                        2 the Challenging Party. Frivolous challenges, and those made for an improper
                                                                        3 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                                        4 parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                                        5 Party has waived or withdrawn the confidentiality designation, all parties shall
                                                                        6 continue to afford the material in question the level of protection to which it is
                                                                        7 entitled under the Producing Party's designation until the Court rules on the
                                                                        8 challenge.
                                                                        9 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                       11 disclosed or produced by another Party or by a Non-Party in connection with this
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 Protected Material may be disclosed only to the categories of persons and under the
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 conditions described in this Order. When the Action has been terminated, a
                                                                       15 Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                       16 DISPOSITION).
                                                                       17        Protected Material must be stored and maintained by a Receiving Party at a
                                                                       18 location and in a secure manner that ensures that access is limited to the persons
                                                                       19 authorized under this Order.
                                                                       20        7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
                                                                       21 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                       22 Receiving     Party   may      disclose   any   information   or   item   designated
                                                                       23 "CONFIDENTIAL" only to:
                                                                       24        (a)    the Receiving Party's Outside Counsel of Record in this Action, as well
                                                                       25 as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                                       26 to disclose the information for this Action;
                                                                       27        (b)    the officers, directors, and employees (including House Counsel) of the
                                                                       28 Receiving Party to whom disclosure is reasonably necessary for this Action;
                           015428.00027
                           26014709.1                                                                               -8-
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                        1        (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                                        2 disclosure is reasonably necessary for this Action and who have signed the
                                                                        3 "Acknowledgment and Agreement to Be Bound" (Exhibit A);
                                                                        4        (d)    the court and its personnel;
                                                                        5        (e)    court reporters and their staff;
                                                                        6        (f)    professional jury or trial consultants, mock jurors, and Professional
                                                                        7 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                        8 signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
                                                                        9        (g)    the author or recipient of a document containing the information or a
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 custodian or other person who otherwise possessed or knew the information;
                                                                       11        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 will not be permitted to keep any confidential information unless they sign the
                                                                       15 "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
                                                                       16 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                       17 deposition testimony or exhibits to depositions that reveal Protected Material may
                                                                       18 be separately bound by the court reporter and may not be disclosed to anyone except
                                                                       19 as permitted under this Stipulated Protective Order; and
                                                                       20        (i)    any mediator or settlement officer, and their supporting personnel,
                                                                       21 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                       22 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                       23 IN OTHER LITIGATION
                                                                       24        If a Party is served with a subpoena or a court order issued in other litigation
                                                                       25 that compels disclosure of any information or items designated in this Action as
                                                                       26 "CONFIDENTIAL," that Party must:
                                                                       27        (a)    promptly notify in writing the Designating Party. Such notification
                                                                       28 shall include a copy of the subpoena or court order;
                           015428.00027
                           26014709.1                                                                                  -9-
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1        (b)    promptly notify in writing the party who caused the subpoena or order
                                                                        2 to issue in the other litigation that some or all of the material covered by the
                                                                        3 subpoena or order is subject to this Protective Order. Such notification shall include
                                                                        4 a copy of this Stipulated Protective Order; and
                                                                        5        (c)    cooperate with respect to all reasonable procedures sought to be
                                                                        6 pursued by the Designating Party whose Protected Material may be affected.
                                                                        7        If the Designating Party timely seeks a protective order, the Party served with
                                                                        8 the subpoena or court order shall not produce any information designated in this
                                                                        9 action as "CONFIDENTIAL" before a determination by the court from which the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 subpoena or order issued, unless the Party has obtained the Designating Party's
                                                                       11 permission. The Designating Party shall bear the burden and expense of seeking
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 protection in that court of its confidential material and nothing in these provisions
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 should be construed as authorizing or encouraging a Receiving Party in this Action
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 to disobey a lawful directive from another court.
                                                                       15 9.     A     NON-PARTY'S       PROTECTED          MATERIAL     SOUGHT       TO    BE
                                                                       16 PRODUCED IN THIS LITIGATION
                                                                       17        (a)    The terms of this Order are applicable to information produced by a
                                                                       18 Non-Party in this Action and designated as "CONFIDENTIAL." Such information
                                                                       19 produced by Non-Parties in connection with this litigation is protected by the
                                                                       20 remedies and relief provided by this Order. Nothing in these provisions should be
                                                                       21 construed as prohibiting a Non-Party from seeking additional protections.
                                                                       22        (b)    In the event that a Party is required, by a valid discovery request, to
                                                                       23 produce a Non-Party's confidential information in its possession, and the Party is
                                                                       24 subject to an agreement with the Non-Party not to produce the Non-Party's
                                                                       25 confidential information, then the Party shall:
                                                                       26               (1)   promptly notify in writing the Requesting Party and the Non-
                                                                       27 Party that some or all of the information requested is subject to a confidentiality
                                                                       28 agreement with a Non-Party;
                           015428.00027
                           26014709.1                                                                              - 10 -
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                        1               (2)   promptly provide the Non-Party with a copy of the Stipulated
                                                                        2 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                        3 specific description of the information requested; and
                                                                        4               (3)   make the information requested available for inspection by the
                                                                        5 Non-Party, if requested.
                                                                        6        (c)    If the Non-Party fails to seek a protective order from this court within
                                                                        7 14 days of receiving the notice and accompanying information, the Receiving Party
                                                                        8 may produce the Non-Party's confidential information responsive to the discovery
                                                                        9 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 not produce any information in its possession or control that is subject to the
                                                                       11 confidentiality agreement with the Non-Party before a determination by the court.
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Absent a court order to the contrary, the Non-Party shall bear the burden and
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 expense of seeking protection in this court of its Protected Material.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                       15        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                       16 Protected Material to any person or in any circumstance not authorized under this
                                                                       17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                       18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                       19 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                       20 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                       21 and (d) request such person or persons to execute the "Acknowledgment and
                                                                       22 Agreement to Be Bound" that is attached hereto as Exhibit A.
                                                                       23 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                       24 PROTECTED MATERIAL
                                                                       25        When a Producing Party gives notice to Receiving Parties that certain
                                                                       26 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                       27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                       28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                           015428.00027
                           26014709.1                                                                              - 11 -
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1 may be established in an e-discovery order that provides for production without
                                                                        2 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                                                        3 as the parties reach an agreement on the effect of disclosure of a communication or
                                                                        4 information covered by the attorney-client privilege or work product protection, the
                                                                        5 parties may incorporate their agreement in the stipulated protective order submitted
                                                                        6 to the court.
                                                                        7 12.    MISCELLANEOUS
                                                                        8        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                        9 person to seek its modification by the Court in the future.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                       11 Protective Order no Party waives any right it otherwise would have to object to
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 disclosing or producing any information or item on any ground not addressed in this
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 ground to use in evidence of any of the material covered by this Protective Order.
                                                                       15        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                       16 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                       17 only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                       18 specific Protected Material at issue. If a Party's request to file Protected Material
                                                                       19 under seal is denied by the court, then the Receiving Party may file the information
                                                                       20 in the public record unless otherwise instructed by the court.
                                                                       21 13.    FINAL DISPOSITION
                                                                       22        Within fifteen business days after final disposition of this Action, as defined
                                                                       23 in paragraph 4, each Receiving Party must return to the Producing Party all
                                                                       24 Protected Material, all copies of such information, and any Documents incorporating
                                                                       25 such information.      Alternatively, at the request of the Producing Party, the
                                                                       26 Receiving Party shall destroy all such materials. As used in this subdivision, "all
                                                                       27 Protected Material" includes all copies, abstracts, compilations, summaries, and any
                                                                       28 other format reproducing or capturing any of the Protected Material. Whether the
                           015428.00027
                           26014709.1                                                                              - 12 -
                                                                                                    STIPULATED PROTECTIVE ORDER
                                                                        1 Protected Material is returned or destroyed, the Receiving Party must submit a
                                                                        2 written certification to the Producing Party (and, if not the same person or entity, to
                                                                        3 the Designating Party) by the 15 day deadline that (1) identifies (by category, where
                                                                        4 appropriate) all the Protected Material that was returned or destroyed and (2)affirms
                                                                        5 that the Receiving Party has not retained any copies, abstracts, compilations,
                                                                        6 summaries or any other format reproducing or capturing any of the Protected
                                                                        7 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                                                                        8 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                                                                        9 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 work product, and consultant and expert work product, even if such materials
                                                                       11 contain Protected Material. Any such archival copies that contain or constitute
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 Protected Material remain subject to this Protective Order as set forth in Section 4
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 (DURATION).
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 14.       Any violation of this Order may be punished by any and all appropriate
                                                                       15 measures including, without limitation, contempt proceedings and/or monetary
                                                                       16 sanctions.
                                                                       17 15.       After this Stipulated Protective Order has been signed by counsel for all
                                                                       18 Parties, it shall be presented to the Court for entry. Counsel agree to be bound by
                                                                       19 the terms set forth herein with regard to any Confidential Information that has been
                                                                       20 produced before the Court signs this Stipulation and Order.
                                                                       21 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                       22 DATED: January __, 2020
                                                                       23
                                                                       24 /s/ Catherine Roland
                                                                          Attorneys for Plaintiff Wilson Pinto
                                                                       25
                                                                       26 / / / /
                                                                       27 / / / /
                                                                       28
                           015428.00027
                           26014709.1                                                                              - 13 -
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1 DATED: January __, 2020
                                                                        2
                                                                        3 /s/ Casandra P. Secord
                                                                          Attorneys for Defendants Home Depot U.S.A., Inc.
                                                                        4
                                                                        5 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                        6
                                                                        7 DATED
                                                                             ED       January 28, 2020

                                                                        8
                                                                        9 Honorable
                                                                                raable Maria
                                                                                       Maria A. A
                                                                                                Audero
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 Unitedd States Magistr
                                                                                         Magistrate Judge
                                                                       11
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                           015428.00027
                           26014709.1                                                                           - 14 -
                                                                                                     STIPULATED PROTECTIVE ORDER
                                                                        1                                       EXHIBIT A
                                                                        2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                        3 I,                                                           [print or type full name],
                                                                        4 of                                                     [print or type full address],
                                                                        5 declare under penalty of perjury that I have read in its entirety and understand the
                                                                        6 Stipulated Protective Order that was issued by the United States District Court for
                                                                        7 the Central District of California in the case of Wilson Pinto v. Home Depot U.S.A.,
                                                                        8 Inc. et al., Case No. 2:19-CV-04628-ODW-MAA. I agree to comply with and to be
                                                                        9 bound by all the terms of this Stipulated Protective Order and I understand and
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                       10 acknowledge that failure to so comply could expose me to sanctions and punishment
                                                                       11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
                           12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                       12 any information or item that is subject to this Stipulated Protective Order to any
                                CERRITOS, CAL IFORNIA 90703-9364
                                  A PROFESSIONAL CORPO RATION



                                   TELEPHONE: (562) 653-3200




                                                                       13 person or entity except in strict compliance with the provisions of this Order.
                                      FAX: (562) 653-3333
                                        ATTORNEYS AT LAW




                                                                       14 I further agree to submit to the jurisdiction of the United States District Court for the
                                                                       15 Central District of California for the purpose of enforcing the terms of this
                                                                       16 Stipulated Protective Order, even if such enforcement proceedings occur after
                                                                       17 termination of this action. I hereby appoint                                      [print
                                                                       18 or type full name] of                                                     [print or type
                                                                       19 full address and telephone number] as my California agent for service of process in
                                                                       20 connection with this action or any proceedings related to enforcement of this
                                                                       21 Stipulated Protective Order.
                                                                       22 Date: _____________________________________
                                                                       23 City and State where sworn and signed: _______________________________
                                                                       24
                                                                       25 Printed name: ______________________________________
                                                                       26
                                                                       27
                                                                            Signature: _________________________________________
                                                                       28
                           015428.00027
                           26014709.1                                                                               - 15 -
                                                                                                     STIPULATED PROTECTIVE ORDER
